Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               January 25, 2016

The Court of Appeals hereby passes the following order:

A16A0720. GRAHAM v. RENAISSANCE LOFT CONDOMINIUM
    ASSOCIATION, INC., et al.

      Appellee’s motion to dismiss is GRANTED.

                                     Court of Appeals of the State of Georgia
                                                                          01/25/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.